      Case 1:10-cv-06950-AT-RWL Document 1143 Filed 12/14/20 Page 1 of 1

                                                                           Lieff Cabraser Heimann & Bernstein, LLP
                                                                                       275 Battery Street, 29th Floor
                                                                                     San Francisco, CA 94111-3339
                                                                                                    t 415.956.1000
                                                                                                    f 415.956.1008




                                        December 14, 2020                                    Kelly M. Dermody
                                                                                                       Partner
                                                                                          kdermody@lchb.com



VIA ECF

The Hon. Analisa Torres
United States District Court for the Southern District of New York
500 Pearl Street
New York, NY 10007-1312
Email: Torres_NYSDChambers@nysd.uscourts.gov

                Re:    Chen-Oster, et al. v. Goldman, Sachs & Co. No. 10-6950 (AT) (RWL)

Dear Judge Torres,

        I write on behalf of Plaintiffs and the Class regarding Plaintiffs’ objections to Magistrate
Judge Lehrburger’s November 5, 2020 Order denying discovery of electronically-stored
information from thirteen senior leaders of Goldman Sachs and denying Plaintiffs’ request to
amend the trial plan to permit anecdotal evidence of bias from these senior leaders to be
introduced during Phase I of trial, ECF No. 1100, as well as Judge Lehrburger’s November 30,
2020 denial of Plaintiffs’ motion for reconsideration of same, ECF No. 1129. These objections
were filed today at ECF Nos. 1141 (publicly, with redactions) and 1142 (under seal, without
redactions).

        Consistent with Rule IV.A.ii of Your Honor’s Individual Practices in Civil Cases,
Plaintiffs attempted to meet and confer with Goldman Sachs via telephone and email on
December 14, 2020 regarding the sealing of Plaintiffs’ filing but were not able to complete the
process. Accordingly, Plaintiffs seek to file Exhibits 2-37 to their objections conditionally under
seal because these Exhibits contain material designated confidential by Goldman Sachs.

                                              Respectfully submitted,

                                              /s/ Kelly M. Dermody
                                              Kelly M. Dermody

cc:     All parties, via ECF




San Francisco          New York            Nashville          Munich               www.lieffcabraser.com
